Citation Nr: 1141598	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a compensable rating for tension headaches.

4.  Entitlement to a compensable rating for irritable bowel syndrome.

5.  Entitlement to a compensable rating for a right knee disability.

6.  Entitlement to an increased rating for gout, currently rated as 20 percent disabling.

7.  Entitlement to an increased initial rating for a cervical spine disability, currently rated as 10 percent disabling based on orthopedic manifestations, and 10 percent disabling based on neurological manifestations affecting the right upper extremity.

8.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for a left knee disability, rated as 0 percent disabling for the period prior to April 18, 2005, as 10 percent disabling for the period from April 18, 2005, to July 8, 2009, and as 30 percent disabling since July 9, 2009.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that was prepared for the RO in Montgomery, Alabama.  During the pendency of the appeal, the Veteran relocated from Alabama to Texas.  Jurisdiction of his claims thereafter was transferred to the RO in Houston, Texas.

By an August 2010 rating decision, the RO increased the disability rating for the Veteran's left knee disability from 0 to 10 percent disabling, effective April 18, 2005, assigned a temporary 100 percent rating based upon left knee surgery requiring convalescence for the period from July 9, 2009, to August 30, 2010, and increased the disability rating for the left knee disability from 10 to 30 percent disabling, effective September 1, 2010.  The August 2010 rating decision also increased the disability rating for the Veteran's gout from 0 to 20 percent disabling, effective January 12, 2003, and awarded a separate 10 percent disability rating for the orthopedic manifestations of the cervical spine disability, effective September 26, 2003.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in November 2010, received at the VA Regional Office in November 2010, and unfortunately not received at the Board until October 2011, the Veteran requested that he be scheduled for a hearing before the Board to be held via videoconference from his local regional office.  As the request for a hearing was received during the pendency of this appeal, and a hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held via videoconference from the RO in Houston, Texas. 

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


